Citation Nr: 1144139	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-29 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty with the United States Army from July 1969 to January 1972, to include a tour of duty in Vietnam from June 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for squamous cell carcinoma of the left tonsil.  This decision was a reconsideration of an October 2006 decision.

The Veteran testified at a March 2010 personal hearing held at the RO before the undersigned.  A transcript of the hearing is of record.

The Board previously denied service connection for squamous cell carcinoma of the left tonsil in a May 2010 decision.  The Veteran appealed that denial to the Court of Appeals for Veterans Claims (Court), which in February 2011, based on a Joint Motion, vacated the Board's decision and remanded the matter for further appellate consideration.  In a June 2011 decision, the Board in turn remanded the matter for further development consistent with the Court's directives.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2011, the Board remanded the claim for examination by an otolaryngologist; an opinion was required with regard to whether it was at least as likely as not that the diagnosed cancer of the tonsils was related to established herbicide exposure in Vietnam.  The remand specifically directed that the requested opinion had to be supported by a well reasoned rationale, and must cite specific studies and findings supporting the conclusion, as well as consider all the risk factors present in the Veteran's case.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was examined by a physician's assistant (PA) with otolaryngological experience in July 2011.  The report of the PA was then reviewed and approved by an otolaryngologist.  This represents substantial compliance with the Board's remand directive.  Substantial compliance is all that is required with VA remand orders, particularly when an explanation is offered for any variance.  D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

However, the opinion rendered by the PA, under the supervision of the doctor, is otherwise inadequate.  First, though the examiner noted the presence of a smoking history as a risk factor, he failed to discuss the role of such factor in the development of the Veteran's cancer.  Second, the examiner failed to discuss any specific studies, data, or authorities in support of his opinion, as required by the Board.

Finally, the rationale offered by the examiner for his conclusion that cancer of the left tonsil was not related to herbicide exposure was, in effect, that the condition is not a listed presumptive condition.  Certain diseases, including "respiratory cancers (cancer of the lung, bronchus, larynx, or trachea)," are presumed to be related to herbicide exposure when diagnosed at any time after such exposure.  Cancers of the gastrointestinal (GI) or digestive tracts are not listed.  38 C.F.R. §§ 3.307, 3.309(e).  The examiner opined that the tonsil is part of the digestive or GI tract, and hence was not a listed condition.  It was therefore not at least as likely as not related to herbicide exposure.

A medical opinion which relies upon the lack of listing as a presumptive condition, without consideration of direct service connection, is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The examiner utterly failed to discuss any medical or scientific evidence regarding a possible nexus between herbicides and the specific form of cancer diagnosed.  Further remand is required to obtain an adequate medical opinion, with a valid and well reasoned rationale.

On remand, the examiner must discuss the potential of a connection between cancer of the tonsil and herbicide exposure without regard to the existence or nonexistence of any applicable presumption.  The examiner must discuss all risk factors for cancer in this particular Veteran, and opine as to whether it is at least as likely as not that the specifically diagnosed cancer is related to the exposure to the carcinogens in herbicides.  In doing so, specific supporting data and findings are required.  For example, it is not sufficient to note exposure to a carcinogen generally and a diagnosis of cancer to conclude there is a relationship; the Secretary has determined that some cancers are more likely to be related to certain risk factors.  The application of medical knowledge and scientific reasoning to the question of whether tissues of the type present in the tonsil are susceptible to developing cancer from the particular carcinogens and risk factors present with this Veteran is of paramount importance.  That said, an unequivocal finding of a nexus is not required.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1. Schedule the Veteran for a VA Nose, Sinus, Larynx, and Pharynx examination with an otolaryngologist.  The professional qualifications of the examiner must be noted.  The claims file must be reviewed in conjunction with the examination.  The examiner should opine as to whether it is at least as likely as not that squamous cell carcinoma of the left tonsil is related to in-service exposure to herbicides in Vietnam.  The examiner should discuss fully all risk factors for cancer (to include smoking) in rendering the opinion.

A full and complete rationale, with supporting data, is required.  General statements regarding the carcinogenic effects of herbicides are not sufficient; specific findings, studies, or data regarding a link between the diagnosed cancer and herbicide exposure is required, in light of official determinations by the Secretary that not all cancers or body systems show a positive association to herbicide exposure.  Findings of a definite or unequivocal link are not required.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that the foregoing requested development is completed and adequate, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



